In The
Court of Appeals
Sixth Appellate District of Texas at Texarkana

______________________________

No. 06-03-00223-CR
______________________________


ESSIE HOPKINS, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee


                                              

On Appeal from the 195th Judicial District Court
Dallas County, Texas
Trial Court No. F-0362924-RN


                                                 



Before Morriss, C.J., Ross and Carter, JJ.
Memorandum Opinion by Justice Carter


MEMORANDUM OPINION

            Essie Hopkins has appealed from his conviction following the final adjudication of his guilt. 
The trial court sentenced him to five years' imprisonment.  Appointed counsel filed a brief in support
of his motion to withdraw based on Anders.
  The brief contains a review of the record, along with
his professional evaluation that there were no errors sufficient to support reversal, and he informed
Hopkins of his right to examine the record and to file a pro se brief.  No such brief has been filed. 
            We have reviewed the brief and counsel's summary of the record, as well as the record itself. 
See McCoy v. Court of Appeals of Wisconsin, Dist. 1, 486 U.S. 429, 436 (1988).  We agree with
counsel's assessment that there is no error presented that would support reversal.
            We affirm the judgment.
 

                                                                        Jack Carter
                                                                        Justice
 
Date Submitted:          June 10, 2004
Date Decided:             June 15, 2004

Do Not Publish